      Case 1:19-cv-03080-SAB       ECF No. 34   filed 05/14/20   PageID.201 Page 1 of 2


                                                                           FILED IN THE
 1                                                                     U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON


 2
                                                                 May 14, 2020
 3                                                                    SEAN F. MCAVOY, CLERK


 4
 5
 6                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 7
     ROBERT R. LYNCH,
 8                                                  NO. 1:19-CV-03080-SAB
 9               Plaintiff,
10
                 v.                                 ORDER OF DISMISSAL
11
     REDOX CHEMICALS, LLC; COLTON
12
     MOON; and JARED SANNAR.
13
                 Defendants.
14
15
16
17
18        Before the Court is the parties’ Joint Stipulated Motion to Dismiss with
19 Prejudice, ECF No. 33. The parties stipulate and request the Court dismiss this
20 matter with prejudice and without costs or attorney’s fees to any party. Pursuant to
21 Fed. R. Civ. P. 41(a)(1)(A)(ii) and the joint wishes of the parties, the Court finds
22 good cause to accept the stipulation and enter it into the record.
23        Accordingly, IT IS ORDERED:
24        1. The parties’ Joint Stipulated Motion to Dismiss with Prejudice, ECF No.
25 33, is ACCEPTED and ENTERED into the record.
26        2. This matter is DISMISSED with prejudice and without costs or
27 attorney’s fees to any party.
28        3. The trial date and any remaining pretrial deadlines are stricken.


     ORDER OF DISMISSAL * 1
      Case 1:19-cv-03080-SAB    ECF No. 34    filed 05/14/20   PageID.202 Page 2 of 2



1        4. Any pending motions are dismissed as moot.
2        IT IS SO ORDERED. The District Court Executive is hereby directed to
3 enter this Order, furnish copies to counsel, and close the file.
4        DATED this 14th day of May 2020.
5
6
7
8
9
10
                                                      6WDQOH\$%DVWLDQ
                                                  8QLWHG6WDWHV'LVWULFW-XGJH
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER OF DISMISSAL * 2
